By the Court.
The court can perceive no ground on which to hold that Shaw had any title to the house as per*61sonal property. It was built on Chapin’s land ; the labor and materials were partly furnished by Chapin, under an agreement with Shaw, to have the house by a regular deed of conveyance, when the land and materials should be paid for. The estate must of course remain Chapin’s, until paid for and conveyed according to the agreement. It is stated that the timber was charged by Chapin to Shaw on book; but this is no evidence of a sale for a money price, which changed the property in the timber, but a memorandum to show what Shaw must pay, according to the agreement, to entitle himself to a conveyance.
The house, as well as the land, thus appearing to belong to the demandants, they are entitled to mesne profits, at §100 a Year, the rate agreed upon.